Name: Council Directive 85/326/EEC of 12 June 1985 amending Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat
 Type: Directive
 Subject Matter: agri-foodstuffs;  trade;  health;  organisation of work and working conditions;  tariff policy;  animal product
 Date Published: 1985-06-28

 Avis juridique important|31985L0326Council Directive 85/326/EEC of 12 June 1985 amending Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat Official Journal L 168 , 28/06/1985 P. 0048 - 0048 Finnish special edition: Chapter 3 Volume 18 P. 0209 Spanish special edition: Chapter 03 Volume 35 P. 0181 Swedish special edition: Chapter 3 Volume 18 P. 0209 Portuguese special edition Chapter 03 Volume 35 P. 0181 *****COUNCIL DIRECTIVE of 12 June 1985 amending Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat (85/326/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission (1), Having regard to opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas experience has shown the need to simplify Chapter III (11) of Annex I to Directive 71/118/EEC (4), as last amended by Directive 85/324/EEC (5); Whereas Chapter III (12) of Annex I to Directive 71/118/EEC lays down, in particular, that a medical certificate must be required of every person working on fresh poultrymeat and that this certificate must be renewed annually; Whereas it appears necessary to adapt the provision in question in the light of experience, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 71/118/EEC is hereby amended as follows: 1. The first indent of Article 16a (b) is deleted. 2. Chapter III (11) and (12) of Annex I are replaced by the following: '11. Any person who is a possible source of contamination, in particular through pathogenic agents, shall be prohibited from working with or handling fresh poultrymeat. 12. Any person employed to work with or handle fresh poultrymeat shall be required to show, by a medical certificate, that there is no impediment to such employment. The medical certificate shall be renewed every year, unless another staff medical check-up scheme offering equivalent guarantees is recognized in accordance with the procedure laid down in Article 12a.' Article 2 The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1986. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 12 June 1985. For the Council The President C. DEGAN (1) OJ No C 179, 7. 7. 1984, p. 7. (2) OJ No C 46, 18. 2. 1985, p. 94. (3) OJ No C 44, 15. 2. 1985, p. 7. (4) OJ No L 55, 8. 3. 1971, p. 23. (5) See page 45 of this Official Journal.